Citation Nr: 9904167	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-36 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability secondary to service-connected residuals of an 
injury to fingers of the right hand.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964.

The veteran's claim for service connection for a left knee 
disability was first denied in a January 1970 rating 
decision.  Although correspondence from the veteran around 
that time implies that he received notice of the 
determination, the Board of Veterans' Appeals (Board) cannot 
clearly conclude that he was, in fact, appropriately notified 
of the decision or of his appellate rights.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (without such notice, a 
decision does not become final).  After attempting to reopen 
his claim in November 1972, he was informed by the VA--in a 
December 1972 letter--that his claim had previously been 
denied in January 1970, and he was provided notice of his 
appellate rights.  The Board finds that this December 1972 
letter began the one-year period in which he was required to 
file a notice of disagreement with the denial.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991).  Since he filed no notice of 
disagreement within that year, the determination became final 
as of December 1973, and new and material evidence must 
therefore be submitted to reopen the claim.  See 38 C.F.R. 
§ 3.156 (1998), discussed infra.

The current appeal stems from March 1996 rating decisions of 
the RO that denied reopening the left knee service-connection 
claim on the basis that no new and material evidence had been 
presented.  As discussed below, the RO applied the former 
standard applied in such cases involving the question of 
whether new and material evidence has been submitted, 
pursuant to Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
That standard required that for evidence to be new and 
material, it would have present a reasonable possibility of 
changing the prior outcome.  This litmus test, however, was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a case in which it was determined that the 
standard as it is set forth in 38 C.F.R. § 3.156 controls 
instead.

As will be shown below, the evidence in this case does not 
meet the criteria set forth in Hodge for reopening such a 
claim.  As will be explained more fully, the evidence 
obtained since the previous denial involving the left knee 
became final is either cumulative, redundant, or merely shows 
a current left knee problem with no evidence of relation to 
service.  Thus, consideration by the RO of this evidence 
under the Hodge standard is unnecessary, since the veteran 
has not submitted a plausible claim.  See Caluza, infra.  The 
Board therefore finds that there is no prejudice to the 
veteran in having the Board adjudicate the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The first of the March 1996 rating decisions also denied 
service connection for a right elbow disability as secondary 
to the service-connected residuals of a right hand injury, as 
being not well grounded.  The veteran has appealed this 
determination as well.


FINDINGS OF FACT

1.  There is not a reasonable possibility of a valid claim 
concerning whether a right elbow disability was incurred in, 
or aggravated by, service, or whether such disability is 
secondary to a service-connected disability.

2.  Service connection for a left knee disability was denied 
in January 1970 and again in December 1972; no timely appeal 
was filed.

3.  The evidence submitted since the previous denial of 
service connection for a left knee disability does not 
pertain to whether a current left knee disability is linked 
to service, and thus such evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.
CONCLUSIONS OF LAW

1.  No new and material evidence has been presented to reopen 
a claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.303, 3.156 (1998).

2.  A well-grounded claim of entitlement to service 
connection for a right elbow disability has not been 
presented.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The August 1961 entrance examination report is essentially 
negative.  In January 1963 the veteran complained of having 
been "troubled" for several weeks with pain in the left 
knee, and he related this pain to a fall.  In February 1963, 
the veteran had a tender tibial tuberosity of the left knee; 
the impression was of Osgood-Schlatter disease.  In March 
1963 the veteran incurred a compound fracture of the proximal 
phalanx of the right second and third fingers.  There was no 
artery or nerve involvement.  He underwent an open reduction 
of fracture(s), with later removal of the traction/fixation 
device.  The July 1964 separation examination report shows 
that the veteran's upper and lower extremities were normal.

The veteran was provided an orthopedic consultation by the VA 
in January 1970.  The veteran stated that while in high 
school, he had injured his left knee in 1955.  He reported 
that in 1957 he had had surgery performed on this knee, 
apparently due to a chipped bone.  He indicated that in 
October 1964 he had been involved in a automobile accident 
and injured his left knee; he again had undergone surgery--he 
had had a "cracked bone."  Since then, he reportedly had 
had trouble with the left knee.  Objective evaluation 
revealed grade I effusion of the left knee joint.  The 
examiner opined that the knee injuries which occurred before 
and after service led to his current disability.

The veteran was hospitalized by the VA in March 1971 at which 
time it noted that he had been involved in an automobile 
accident in 1964, and had fractured his left tibia.  He had 
had a swollen leg at that time; since then he had had a 
recurrent ulcer [on the leg].

In August 1986 records from McKenna Hospital, it was noted 
that the veteran had recently been involved in an explosion.  
He was consequently undergoing physical therapy.  On physical 
examination, right elbow flexion was 0 to 130 degrees, 
extension was to 10 degrees, and supination and pronation 
were within normal limits.

The veteran was examined by the VA in March 1987 at which 
time he complained of having more numbness and soreness in 
the right hand, apparently since the accidental gas tank 
explosion that occurred in the mid-1980s, and was having 
trouble with fingers of that hand.  He had incurred severe 
burns, including to his right arm and the backs of his 
thighs.

Statements from laypersons were received in March 1996. In 
one of these, J. Dahl indicated that he served with the 
veteran and remembered the veteran's injuring his knee in 
service.  In another such statement, R. DeMontigny indicated 
that ever since he had known the veteran, the veteran had 
favored his right hand.  At times, he had noticed that the 
veteran would massage the elbow of the right arm.

March to April 1996 treatment records from the veteran's 
private physician, P. Rodman, M.D., were submitted.  These 
show that in the first part of that time period, the veteran 
had an ulnar nerve palsy regarding the right upper extremity.  
The veteran had some degenerative changes on the 
contralateral side of the left lower extremity, with symptoms 
suggestive of a medial meniscal tear.  In April 1996 the 
symptoms [regarding the right upper extremity] were "almost 
more of an overuse[-]type problem with medial and lateral 
epicondylitis."

An August 1996 VA outpatient treatment record states that the 
veteran had bilateral knee pain associated with arthritis.

At a September 1996 RO hearing the veteran testified, in 
essence, that prior to service, he had had no left knee pain 
or weakness.  He recounted his story about how he hurt his 
left knee falling on a steel trailer bed.  His pain in that 
joint had continued, he indicated, and was perhaps a bit 
worse now.  He made an assertion to the effect that 
physicians had related his current knee problems to his 
inservice fall.  He then indicated, however, that he did not 
recall such a physician's finding, and then indicated that he 
was probably saying that physicians had not told him of such 
a medical relationship.  Regarding his October 1964 
automobile accident he stated that he did not know if he had 
cracked a bone in his left knee versus his left leg, but that 
he had already been having problems at that time.  He had the 
same kind of knee problem after the accident, but did notice 
a "little snap" when he stepped on the leg after the cast 
was removed.  He also thought that one leg was bigger than 
the other, and recalled that he had had a "stripping of the 
vein."  He asserted his theory that he had a right elbow 
problem secondary to the service-connected disability of the 
right hand/fingers, and noted his inability to grip things.  
He admitted that R. DeMontigny was not a medical 
professional.  He stated that he had had the problem with the 
right elbow for the last 15 years.  The elbow would hurt, 
similarly to the knee he indicated.

The veteran was examined by the VA in October 1996, at which 
time a detailed medical history was recounted by the 
examiner.  Since the explosion accident, the veteran reported 
having had chronic swelling of the left lower extremity.  
Objectively, the right upper extremity revealed extensive 
burn scarring with keloid formation and mild to moderate soft 
tissue retraction, apparently around the entire extremity 
from the shoulder to below the elbow.  There was minimal-to-
no palpable crepitance during passive range of motion testing 
with flexion and extension of the right elbow, or with 
supination and pronation.  No right elbow joint effusion was 
identified.  Range of motion of the left knee was essentially 
normal.  There were minimal complaints of tenderness with no 
facial grimacing or withdrawal of the left [lower] extremity 
while palpating the left superior-anterior tibial tuberosity 
at the patellar tendon insertion site.  The examiner assessed 
a status post proximal left tibial fracture from around 
October 1964, from the veteran's description; flexion 
contracture of the right elbow that was related to the 
postservice gas fume explosion and secondary second- and 
third-degree burns.  In his comments, the examiner noted that 
in service, the follow-up evaluation following the evaluation 
of Osgood-Schlatter disease was an indication that the 
reported fall had not caused any measurable signs or 
symptoms.  The veteran did have one recorded sign at that 
time: the tender left tibial tuberosity, but the examiner 
noted this had not been found at separation.  The October 
1964 postservice motor vehicle accident, he found, clearly 
had damaged the veteran's left tibia, causing a fracture.  
The examiner believed that the veteran's complaint of pain in 
the left knee with kneeling was best attributed to left 
proximal anterior tibial pain related to the postservice 
motor vehicle accident fracture at this location.  He noted 
that Osgood-Schlatter disease or femoral patellar syndrome 
can be intermittent, and that similar complaints were noted 
in February 1963.  X-rays of the left knee reportedly 
revealed mild posterior patellar spurring of the left knee.  
X-rays of the right elbow reportedly revealed that there were 
hypertrophic degenerative changes of the ulnar coronoid 
process with irregular lateral radial head, suggesting an old 
healed fracture.

At a August 1998 hearing before the Board the veteran 
testified that he had had no difficulty with either his right 
elbow or left knee before service.  He indicated that he had 
had problems with his right elbow long before the gas tank 
explosion.  He believed that his physician, Dr. Rodman, said 
there was "some relation" apparently between his right 
elbow condition and the service-connected right hand 
disability.  Regarding the 1964 automobile accident, the 
veteran asserted that he never hurt his [left] knee, although 
there had been an injury to the leg.


II.  Right elbow

The threshold question to be answered regarding this issue is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If he has not 
done so in any instance, his appeal must fail as to that 
issue.  In such a case, there is no duty to assist him 
further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, the Board finds that the service 
connection claim for a right elbow disability is not well 
grounded.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Special presumptive provisions provide 
that if an organic disease of the nervous system or arthritis 
becomes manifest to a degree of 10 percent within one year of 
separation from service, such disability will be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. § 3.307, 3.309.  Service connection is also 
warranted for disabilities which are proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
requirements for submitting a well grounded claim also apply 
to claims of secondary service-connection.  Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).

In this case, the service medical records are silent for any 
findings regarding the right elbow, and, in fact, the upper 
extremities were normal at separation.  There is no evidence 
in the claims file that the veteran's service-connected 
disability of the right hand/fingers is in any way related to 
the current disability of the right elbow, i.e. residuals of 
an old healed fracture, the residual injury from the 
postservice gas explosion and the ulnar nerve palsy.  To the 
contrary, the only evidence that relates the veteran's right 
elbow problems to any prior injury, clearly implicates the 
gas tank explosion that occurred in the 1980s.  Despite the 
veteran's apparent assertion to the contrary (which he 
appeared to recant at the RO hearing), Dr. Rodman has not 
provided a medical opinion in the submitted records regarding 
any right elbow disability being caused by the service-
connected disability, or otherwise related to service.  To 
the extent that the veteran claims a physician may have told 
him otherwise, without any further clear identification of 
another physician who may have made such a finding, the 
veteran's assertion itself cannot well ground this claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Thus, without evidence of an inservice right elbow 
disability, or of a link between service and the current 
right elbow disability, or of a link between the service-
connected right hand/finger disability and a right elbow 
condition, the claim is implausible.  Caluza.

Since this claim is implausible, or not well grounded, it 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board finds that its discussion in this case is 
sufficient to inform the veteran of the elements necessary to 
submit a well grounded claim.  Robinette.

Since the foregoing issue is not held to be well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).


III.  Left knee

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except as 
may otherwise be provided by law. 38 U.S.C.A. § 7105(c); see 
also Person v. Brown, 5 Vet. App. 449, 450 (1993) ( failure 
to appeal an RO decision within the one-year period renders 
the decision final).  The exception to these rules is that if 
new and material evidence is secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C. 
§ 5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993); Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991); see also Suttmann v. Brown, 5 Vet. App. 
127, 135-36 (1993) (applying § 5108 provisions for reopening 
final claims to RO decisions rendered final by operation of § 
7105(c)).  Once such a decision becomes final, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted); 
Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).

As noted earlier, under the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), evidence was material when 
it was probative of the issue at hand and there was a 
reasonable possibility of a change in outcome when viewed in 
light of all the evidence of record.  Under the new standard 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) the 
"reasonably likely to change the outcome" requirement was 
set aside, and the standard of 38 C.F.R. § 3.156(a), is now 
to be applied.  Fossie.  Under 38 C.F.R. § 3.156(a) new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

As an initial matter, the Board notes that there is no clear 
and unmistakable evidence that the veteran had a preservice 
left knee disability.  Although he previously asserted this, 
no medical evidence clearly supports it.  Further, it is 
unnecessary to consider any such evidence, in light of 
whether the presumptions of soundness or aggravation may 
apply, since such considerations are made only if the claim 
is reopened and examined upon the merits.  Routen v. Brown, 
10 Vet. App. 183 (1997), aff'd, Routen v. West, 142 F.3d 1434 
(1998); see generally, 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (regarding the presumption of soundness); 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (regarding the 
presumption of aggravation).

The 1996 records of P. Rodman, M.D., do not constitute new 
and material evidence.  The current findings regarding the 
left knee have not been linked by him in any way to the 
reported inservice injury or findings regarding the left 
knee.  The August 1996 VA finding of arthritis in the knee 
likewise has not been related to service.  Evidence merely 
showing a current left knee disability, while it bears 
directly--although not substantially--upon the specific 
matter under consideration, bereft of any service 
implications, is not significant evidence that would need to 
be addressed to decide the claim fairly on the merits.

The Board notes that the statement by J. Dahl cannot 
constitute new and material evidence because it merely 
reiterates the previous assertion, that the veteran fell and 
hurt his knee in service.  This cumulative type of assertion 
from a layperson, i.e. the veteran himself, was already 
considered and rejected in the prior decision.  There is no 
indication that J. Dahl is a medical professional; he 
provides no diagnosis of a chronic knee disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, he 
even fails in his March 1996 statement, to identify which of 
the veteran's knees was injured.  This evidence is 
cumulative, not significant, and is not new and material.  
Likewise, the statement of R. DeMontigny is essentially just 
a layperson's reiteration of the veteran's assertions.  It is 
not significant evidence such that it would need be 
considered to decide the claim fairly upon the merits.

The October 1996 VA examination report merely repeats the 
diagnosis of Osgood-Schlatter disease and of a left tibial 
tuberosity, but with no evidence whatsoever of an actual 
nexus of those current conditions to those diagnosed in 
service.  The physician only noted the acute findings in 
service and that the separation examination was normal.  
Without such a nexus, and without such findings at separation 
or thereafter--until 1996--the recent findings are not so 
significant that they must be considered to decide this claim 
fairly.  The examiner stated that there was actually only one 
objective finding in service--the left tibial tuberosity.  He 
then concluded, however, that the current complaints of left 
knee pain were attributable to the postservice motor vehicle 
accident which clearly damaged the veteran's left tibia.  
This evidence, while it bears directly and substantially upon 
the specific matter under consideration, and is neither 
cumulative nor redundant--given the findings provided--it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Rather, the evidence 
undermines the claim, and, as such, it is not new and 
material.  38 C.F.R. § 3.156; Hodge, supra.

Since no new and material evidence has been obtained with 
respect to this claim, the benefit-of-the-doubt rule does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for a right elbow 
disability is denied.

No new and material evidence having been presented to reopen 
the claim for service connection for a left knee disability, 
the appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 5 -


